Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent Pub. No. 2017/0285516 to Oniki.
As to claim 1, Oniki discloses an elastic member obtained by forming a resin coating layer on at least a part of the surface of a base that is formed of an elastic material (Abstract).  Oniki discloses expanded thermoplastic polyurethane foams is the surface material and the coating is an organic solvent (0050) containing polyurethane urea that comprises polycarbonate structural units (0057-0058).
As to claim 2, Oniki discloses the expanded polyurethane comprises polyether structural units (GS-3000, 0054).
As to claims 3-4, Oniki discloses low friction powders such as silicone resin powder or a fluoropolymer are added to the TPU for good film formability and low friction properties (0013-0014).
As to claim 8, Oniki discloses additive such as colorants may be added to polyurethane materials (0037).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7, 9, 12, and 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0285516 to Oniki in view of U.S. Patent Pub. No. 2015/0204012 to Gindin et al.
As to claim 5, Oniki discloses an elastic member obtained by forming a resin coating layer on at least a part of the surface of a base that is formed of an elastic material (Abstract).  Oniki discloses expanded thermoplastic polyurethane foams is the surface material and the coating is an organic solvent (0050) containing polyurethane urea that comprises polycarbonate structural units (0057-0058).
Oniki does not expressly disclose all the reactants of the polyurethane urea that comprises polycarbonate structure units
Gindin discloses articles of many different substrates coated with a solvent containing polyurethane urea dispersions (0060-0061) comprising the reaction product of a polycarbonate diol, isophorone diamine (cycloaliphatic diamine) in combination with hydrazine hydrate and hexamethylene diisocyanate (Example 1). Gindin discloses suitable articles/substrates including articles prepared from polymer materials including flexible substrates such as textiles, leather, and plastics (0069).
At the time of filing it would have been obvious to a person of ordinary skill in the art to coat the expanded TPU of Oniki with the polyurethane urea dispersion of Gindin because to the coating provides extremely high tensile strengths (0072), improved hydrolysis resistance, thermal stability, and excellent color retention under increased temperature for a long period of time (0005).
As to claim 7, Oniki in view of Gindin teach the solvent is selected from toluene or methoxypropyl acetate (0048).
As to claim 9, Oniki in view of Gindin teach the addition of polyisocyanates (0024).
As to claim 12, Oniki in view Gindin teach providing a substrate, applying the PUD to at least a part of substrate, and curing the PUD dispersion at temperatures of 120 to 150°C within 2 to 3 minutes (0071).
As to claim 14, Oniki in view Gindin teach a viscosity of 120 cps (120 mPas, 0075).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0285516 to Oniki in view of U.S. Patent Pub. No. 2015/0204012 to Gindin et al. that has been explained above is applied here as such in view of U.S. Patent Pub. No. 2001/0334532 to Stache et al.
As to claim 6, the limitations of Oniki in view of Gindin regarding claim 1 above are incorporated herein by reference.
The references fail to teach a polyurethane urea comprising an alkoxysilane.
Stache teaches the use of alkoxysilanes in polyurethane urea coatings as crosslinkers (0008). At the time of filing it would have been obvious to a person of ordinary skill in the art to select the alkoxy silane based isocyanates as the crosslinker of choice in Gindin to provide an alternative in response to environmental litigation and toxicology (0006).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0285516 to Oniki in view of U.S. Patent Pub. No. 2015/0204012 to Gindin et al. that has been explained above is applied here as such in view of U.S. Patent Pub. No. 2011/0077310 to Koecher
As to claim 13, the limitations of Oniki in view of Gindin regarding claim 1 above are incorporated herein by reference.
Gindin does not expressly disclose the application process.
Koecher discloses solvent containing polyurethane urea dispersions used for coating the same substrates as Ginder and teaches suitable application techniques that include knife coating, dipping, or spin coating (0152).
Accordingly, it would have been obvious to a person of ordinary skill in the art to apply the coating of Gindin to the expanded TPU article of Oniki using the methods of Koecher with a reasonable expectation of success of fully coating the desired portion of the substrate easily.


Claims 1-5, 7-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0218154 to Huang et al. in view of U.S. Patent Pub. No. 2015/0204012 to Gindin et al.
As to claims 1, 5, 10-11, and 15, Huang discloses expanded thermoplastic polyurethane beads and articles such as shoes, pillows, and mattresses comprising the expanded polyurethane beads (0006).   
Huang does not expressly disclose coating on at least a part of the substrate a solvent containing polyurethane urea
Gindin discloses articles of many different substrates coated with a solvent containing polyurethane urea dispersions (0060-0061) comprising the reaction product of a polycarbonate diol, isophorone diamine (cycloaliphatic diamine) in combination with hydrazine hydrate and hexamethylene diisocyanate (Example 1). Gindin discloses suitable articles/substrates including articles prepared from polymer materials including flexible substrates such as textiles, leather, and plastics (0069).
At the time of filing it would have been obvious to a person of ordinary skill in the art to coat the expanded TPU of Huang with the polyurethane urea dispersion of Gindin because to the coating provides extremely high tensile strengths (0072), improved hydrolysis resistance, thermal stability, and excellent color retention under increased temperature for a long period of time (0005).
As to claim 7, Huang in view of Gindin teach the solvent is selected from toluene or methoxypropyl acetate (0048).
As to claim 9, Huang in view of Gindin teach the addition of polyisocyanates (0024).
As to claim 12, Huang in view Gindin teach providing a substrate, applying the PUD to at least a part of substrate, and curing the PUD dispersion at temperatures of 120 to 150°C within 2 to 3 minutes (0071).
As to claim 14, Huang in view Gindin teach a viscosity of 120 cps (120 mPas, 0075).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0218154 to Huang et al. in view of U.S. Patent Pub. No. 2015/0204012 to Gindin et al. that has been explained above is applied here as such in view of U.S. Patent Pub. No. 2001/0334532 to Stache et al.
As to claim 6, the limitations of Huang in view of Gindin regarding claim 1 above are incorporated herein by reference.
The references fail to teach a polyurethane urea comprising an alkoxysilane.
Stache teaches the use of alkoxysilanes in polyurethane urea coatings as crosslinkers (0008). At the time of filing it would have been obvious to a person of ordinary skill in the art to select the alkoxy silane based isocyanates as the crosslinker of choice in Gindin to provide an alternative in response to environmental litigation and toxicology (0006).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0218154 to Huang et al. in view of U.S. Patent Pub. No. 2015/0204012 to Gindin et al. that has been explained above is applied here as such in view of U.S. Patent Pub. No. 2011/0077310 to Koecher
As to claim 13, the limitations of Huang in view of Gindin regarding claim 1 above are incorporated herein by reference.
Gindin does not expressly disclose the application process.
Koecher discloses solvent containing polyurethane urea dispersions used for coating the same substrates as Ginder and teaches suitable application techniques that include knife coating, dipping, or spin coating (0152).
Accordingly, it would have been obvious to a person of ordinary skill in the art to apply the coating of Gindin to the expanded TPU article of Huang using the methods of Koecher with a reasonable expectation of success of fully coating the desired portion of the substrate easily.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763